765 N.W.2d 326 (2009)
Michael T. DOE and Patsy R. Doe, Plaintiffs-Appellees,
v.
John HENKE, M.D. and Ann Arbor Orthopedic Surgery, Defendants-Appellants, and
Trinity Health, d/b/a St. Joseph Mercy Health System, d/b/a St. Joseph Mercy Hospital, Defendant.
Docket No. 137948. COA No. 278763.
Supreme Court of Michigan.
May 27, 2009.


*327 Order
On order of the Court, the application for leave to appeal the November 18, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.